 

Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS AGREEMENT sets forth the entire agreement between John Barbour (“You” or
“Employee”) and RealNetworks, Inc. and its subsidiaries (“RN” or “Real”)
regarding the terms and conditions of your separation from employment, and shall
be effective on the eighth day after you execute this Agreement (“Effective
Date”).

1. Separation Date. Your last day of regular employment at Real will be your
separation date (“Separation Date”). We agree that your Separation Date will be
August 13, 2010.

2. Separation Offer. You have until August 23, 2010 to consider and accept the
offer contained in this Agreement (“Decision Date”). If you sign and return this
Agreement to Jenny Armstrong-Owen, VP of Human Resources (or her designee), on
or before the Decision Date you will receive the consideration set forth in
Section 3 below. If you choose not to sign and return this Agreement on or
before the Decision Date, this Agreement will become invalid and unenforceable,
which means that you will not receive the consideration referenced in this
Agreement following your Separation Date or other termination of employment from
RN.

3. Consideration. In consideration of your signing this Agreement, including the
release of claims and other terms set forth below, RN agrees to the following:

a. You are entitled to receive a severance amount equivalent of twelve months of
base salary subject to applicable withholdings which is amount totaling
$450,000.00 (“Severance Amount”). By the later of the second pay period
following (i) your signing of this Agreement; or (ii) your Separation Date, Real
will pay you the Severance Amount.

b. You will receive an annual Executive MBO bonus payment at 100% of the target
in the amount of $450,000.00 (subject to applicable withholdings). By the later
of the second pay period following (i) your signing of this Agreement; or
(ii) your Separation Date, Real will pay you the bonus amount referenced in this
Section.

c. Real agrees to pay the rental cost (and the associated gross-up) for your
apartment in Seattle through August 31, 2010.

d. Allow you to participate in the alternative vesting schedule set forth in the
RN Stock Option Plan, meaning that your options will vest on a pro rata basis as
of your Separation Date. You acknowledge and agree that any vested options must
be exercised within 90 days after your Separation Date according to the terms of
the RN Stock Option Agreement.

4. Vacation, MBO Bonus and Deductions. Whether or not you sign this Agreement,
RN agrees to pay you on the next payroll date following your Separation Date,
any accrued, unused vacation through your Separation Date, less any applicable
withholding or other

 

1



--------------------------------------------------------------------------------

authorized deductions. You agree to update your vacation records in the MYRA
system prior to your Separation Date. Further, whether or not you sign this
Agreement, RN agrees to pay you the amount of your Executive MBO bonus payment
(subject to applicable withholdings) for the first half of 2010. This bonus
payment will be made in accordance with RN’s payment cycle for Executive MBO
bonuses. You agree that RN does not owe you any other payments except as
provided in this Agreement, provided you will be reimbursed for any reasonable
business expenses you have incurred for which you submit appropriate
documentation pursuant to RN’s reimbursement policy no later than October 15,
2010. You agree that RN may deduct from any payments to you any sums you owe RN
as of the Separation Date.

5. Unemployment Benefits. RN agrees that it will not contest your application
for unemployment benefits.

6. Return of Property. You represent that as of August 31, 2010, you will have
returned to RN all company-owned property in your possession or control,
including but not limited to, credit cards, keys, access cards, company-owned
equipment, computers and related equipment, customer or contact lists, files,
memoranda, documents, price lists, and all other trade secrets and/or
confidential RN information, and all copies thereof, whether in electronic or
other form.

7. Waiver and Release of Claims by You.

A. In exchange for the consideration provided to you in this Agreement, to which
you otherwise would not be entitled, you knowingly and voluntarily,
unconditionally and forever, waive and release any and all claims (including
those for attorneys’ fees), causes of action and rights, whether known or
unknown, contingent or non-contingent, contractual or otherwise, against Real or
its parent, subsidiary or affiliated companies, and its or their respective
directors, officers, agents, insurers, representatives and employees, past or
present, and each of their successors (“Releasees”). You make this commitment
even though you may not know, as of Effective Date, all of the claims you may
lawfully have against the Releasees, and you are giving up the opportunity to
pursue the claims to a trial and have damages set by a judge and/or jury. You
are making this release for all persons or entities that might claim through you
or on your behalf.

B. You acknowledge that the claims that you are releasing include, but are not
limited to (i) claims relating to your right to purchase shares of stock of
RealNetworks, Inc. including without limitation claims for fraud, breach of
fiduciary duty, or breach of federal or state securities regulations, and
(ii) claims for wrongful discharge, negligent or intentional interference with
contract or economic advantage, personal injury, misrepresentation, promissory
estoppel, unfair business practices, negligent or intentional infliction of
emotional distress, defamation, libel, slander, breach of contract, wage and
hour violations including violations of the Fair Labor Standards Act;
compensation or employee benefits alleged to be owed to you; discrimination
and/or harassment in violation of any local, state, or federal law such as the
Age Discrimination in Employment Act, Equal Pay Act, Title VII of the Civil
Rights Act of 1964, Civil Rights Act of 1991, section 1981 of the Civil Rights
Act of 1866, the Americans with Disabilities Act (but not as to claims that may
arise after the Effective Date of this Agreement), the Rehabilitation Act of
1973 (sections 503 and 504), the Older Workers’ Benefit Protection Act, and the
Washington Law Against Discrimination ; claims under the Family and Medical
Leave Act, Employee Retirement Income Security Act of 1974, The Workers
Adjustment and Retraining Notification Act, as

 

2



--------------------------------------------------------------------------------

well as any other federal, state or local statutes, administrative regulations
or legal doctrines prohibiting discrimination and/or harassment or otherwise
governing claims arising out of or relating to employment or the termination
thereof. You understand that this release binds you and your heirs and assigns.

This release does not extend to any obligations incurred under this Agreement.
In the event you breach this Agreement, RN shall have the right to reimbursement
of monies paid under Section 3.

8. Confidentiality. You agree that you will keep the terms of this Agreement
confidential and will not disclose the facts or terms to anyone except members
of your immediate family, attorney or counselor, and persons assisting you in
financial planning or income tax preparation, provided that these people agree
to keep the information confidential. Without limiting the foregoing, you agree
that it shall be a breach of this provision for you to in any way disclose,
discuss, or characterize the Agreement to third parties.

9. Non-Disparagement. You agree not to make any statements, verbally or in
writing, about RN, any of its officers, directors or employees in any manner
that is intended to, or does call into question its or their morality, conduct,
managerial or business ability or plans, character, or business judgment;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process.

10. Business Protections. You acknowledge that you have previously signed
certain agreements with Real, which may contain ongoing obligations that survive
the termination of your employment, including obligations relating to use of
Real confidential information, non-solicitation and non-competition. You
acknowledge that you are bound by these obligations, to the fullest extent
permitted by law, and you agree that you will comply fully with these
obligations in the future.

11. Free and Voluntary Act of Employee. You agree that you are entering into
this Agreement as a free and voluntary act and that you have been given up to 21
days to decide whether to sign this Agreement, and sign it only after full
reflection and analysis. You further acknowledge that you have been advised to
obtain an attorney’s independent counsel and advice, and that you have read this
Agreement carefully and fully understand all of its provisions. If you choose to
sign this Agreement prior to the expiration of the 21 day period, you
acknowledge and agree that you had adequate time and opportunity to fully
consider your rights and this release of them. In signing this Agreement, you do
so of your own free will, and you have been provided with a copy of the
Agreement.

12. Revocation. You may revoke this Agreement by returning payment in full of
any sums paid under this Agreement and a written notice of revocation to
RealNetworks, Inc. c/o VP Human Resources, within seven (7) days of your
execution of this Agreement. Unless revoked in accordance with this Section, the
Agreement will become final and irrevocable on the 8th day following your
execution of the Agreement.

13. No Admission of Liability. This Agreement shall not be construed as an
admission by RN or you of any wrongdoing, or improper conduct, liability, breach
of any agreement between you and RN, or any violation of any statute, law or
regulation. Both parties agree that neither this Agreement nor any of its terms
or conditions will be offered or received in evidence in any proceeding or used
in any manner as an admission of wrongdoing or liability on either party’s part.

 

3



--------------------------------------------------------------------------------

 

14. Litigation Assistance to RN. In the event that any charge, complaint or
lawsuit is filed by or against RN, you agree to provide reasonable cooperation
to RN in the prosecution or defense of the same. Such cooperation may include,
without limitation, meeting with and providing information to RN’s agents and
attorneys upon reasonable notice and at mutually agreed upon times and places.
RN will use its insurance policy(ies) to provide coverage to you relating to
claims arising out of your reasonable, good faith performance of your job
responsibilities to the extent such insurance covers any such claim. Such
coverage includes meeting any deductibles on your behalf and is intended to
provide you coverage which neither increases nor decreases the protections you
have and the caveats to such protection as if you were an on-going executive of
RN.

15. No Assistance with Claims Against RN. You agree that you will not encourage
or voluntarily assist any current or former employee of RN in evaluating, filing
or pursuing a claim or complaint against any of the Releasees; provided that
this is not intended to prevent you from cooperating fully and truthfully in any
governmental investigation or from testifying in response to any lawfully issued
subpoena.

16. General. You acknowledge that your employment at RN was and is at will. This
Agreement, together with your ongoing obligations under any prior agreements
with RN, sets forth the entire agreement between you and RN relating to your
separation from employment, and fully replaces any and all prior understandings,
statements, or agreements between RN and you concerning your employment with or
separation from RN. You agree that RN has no obligation to notify you of
employment opportunities or to offer you re-employment in any capacity. This
Agreement may not be modified except in writing signed by you and a duly
authorized representative of RN. If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, the remaining terms shall remain
of full force and effect. This Agreement shall be construed and governed by the
laws of the State of Washington and any litigation under it shall be commenced
in the federal or state courts in Seattle, Washington. A faxed signature will
have same effect as an original. By executing this Agreement in the space
provided below, you acknowledge that you have read this Agreement carefully and
fully understand its provisions, and that you are signing voluntarily and with
full understanding of the present and future legal effects.

 

4



--------------------------------------------------------------------------------

 

We have entered into this Agreement as of the date of your signature below.

 

RealNetworks, Inc. By:   /s/ Michael Eggers Title:   Chief Financial Officer
Date:   8/9/10

Employee:   /s/ John Barbour Date:   8/6/10

 

5